391 Mich. 481 (1974)
219 N.W.2d 68
PEOPLE
v.
STOCKARD
Docket No. 55,240.
Supreme Court of Michigan.
Decided April 18, 1974.
Decided April 18, 1974. Reported below: 48 Mich. App. 680.

ORDER
On order of the Court, the application by defendant and appellant for leave to appeal is considered and the same is granted. The Court on its own motion, pursuant to GCR 1963, 853.2(4) summarily affirms the defendant's conviction. The Court of Appeals is clearly in error, however, in holding that defendant per se is precluded from assigning as error on appeal a failure to grant a motion for change of venue because defendant failed to exhaust all peremptory challenges. April, 18, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Bruce A. Barton, Prosecuting Attorney, and James M. Justin, Assistant Prosecuting Attorney, for the people. State Appellate Defender (by John B. Phelps), for defendant. (Docket No. 55,240.) Reported below: 48 Mich. App. 680.